Order, Supreme Court, New York County (Walter B. Tolub, J.), entered on or about September 26, 2007, which, in a declaratory judgment action between insurers involving the parties’ respective obligations to contribute to the settlement of an underlying action, upon the parties’ respective motions for summary judgment, declared, inter alia, that plaintiff is a primary insurer and defendant-respondent an excess insurer, and that defendant is not required to contribute in the proportion that the limits of its policy bears to the total of the limits of both its policy and plaintiffs policy, unanimously affirmed, without costs.
The clear and unambiguous “other insurance” clause of defendant’s policy limits its policy to “excess” coverage where a covered accident involves a vehicle not owned by its insured, Domino’s Pizza. As it was undisputed that the vehicle involved in the accident belonged to plaintiffs insured, a deliveryman for Domino’s Pizza who was making a pizza delivery, defendant is an excess insurer required to contribute to the settlement only after the exhaustion of plaintiffs policy (Federal Ins. Co. v Ryder Truck Rental, 189 AD2d 582 [1993], affd 82 NY2d 909 [1994]). There is no merit to plaintiffs argument that this “excess” provision of the other insurance clause is contradicted and negated by the “proportionate payment” provision of the same clause. The latter, by its terms, only applies to coverage that is “on the same basis,” i.e., where the policy is primary and there are other primary policies, the policy will pay pro rata with the other primary policies, and where the policy is excess and there are other excess policies, the policy will pay pro rata with the other excess policies (General Acc. Fire & Life Assur. Corp. v Piazza, 4 NY2d 659, 669 [1958]). Here, plaintiffs policy is primary and defendant’s policy is excess. Concur—Gonzalez, P.J., Buckley, Catterson, McGuire and Renwick, JJ.